Citation Nr: 1608389	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill), in the calculated amount of $821.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to November 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Recovery of an overpayment of Post-9/11 GI Bill benefits in the amount of $821.60 would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of Post-9/11 GI Bill benefits, in the calculated amount of $821.60, have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 21.4009, 21.9500, 21.9635, 21.9695 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran enrolled in an educational program in February 2014 for a term to last from April 7, 2014, to June 2014.  In March and April 2014, VA processed a books/supplies payment of $250 for the term and a housing allowance payment of $571.60 for the period of April 7 to April 30.  In May 2014, VA received notice from the educational institution that the Veteran had withdrawn from the program before the first day of the term.  The Veteran therefore received an overpayment of benefits in the amount of $821.60.  See 38 C.F.R. §§ 21.4009, 21.9500, 21.9635, 21.9695.  The Veteran has not argued against the validity of the debt created by this overpayment.

Rather, the Veteran asserts that he is entitled to waiver of the overpayment.  In his August 2014 notice of disagreement and September 2014 substantive appeal, he argued that he had been determined incompetent to manage his VA benefits due to his service-connected disabilities.  He asserted that he withdrew from the educational program due his service-connected mental problems; that in April 2014 he began to have increased psychiatric problems as a result of service-connected disabilities, for which he was eventually hospitalized in an in-patient PTSD program; and that he was not even aware of the situation with this educational program at the time that the overpayment occurred as a result of his psychiatric disability.  He also submitted a financial status report in June 2014 indicating that his monthly expenses exceeded his and his wife's monthly income by $2,922.64.

Initially, the Board notes that the issue of recovery of the Veteran's debt being precluded as a result of fraud, misrepresentation, or bad faith, has not been raised by VA and there has been no indication of such in the record.  If a debtor's conduct is deemed not to have constituted fraud, misrepresentation, or bad faith, recovery of overpayments of any benefits made under laws administered by VA will be waived if such recovery would be against equity and good conscience.  38 U.S.C.A. 5302(a), (c); 38 C.F.R. § 1.963.  Thus, the Board's decision will be limited to the determination of whether waiver of recovery of an overpayment of compensation benefits is warranted in this case on the basis of equity and good conscience. 

 "Equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

 (1) Fault of debtor. Where actions of the debtor contribute to creation of the debt. 

 (2) Balancing of faults. Weighing fault of debtor against Department of Veterans Affairs fault. 

 (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities. 

 (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

 (5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. 

 (6) Changing position to one's detriment. Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

 See 38 C.F.R. § 1.965.

All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

The VA Committee on Waivers and Compromises, in August 2014, denied the Veteran's request for a waiver of his $821.60 debt based on findings that the Veteran was significantly responsible for the creation of the debt, and that to allow him to retain such benefits for a term he did not attend would result in unjust enrichment to him.  It determined, therefore, that to pursue the debt would not violate equity and good conscience. 

However, the Board finds that, given the circumstances of his case, any unjust enrichment to the Veteran is outweighed by other factors such that recovery of the 
$821.60 in question would be against equity and good conscience.

While the actions of the Veteran in enrolling in the educational program in question and applying for Post-9/11 GI Bill benefits contributed to creation of the debt, he is not substantially at fault for the overpayment in question.  

Initially, the Veteran was not substantially at fault in his withdrawal from the educational program term prior to the April 7, 2014, beginning of the term.  The record reflects that the Veteran is service-connected for a number of significant disabilities including residuals of traumatic brain injury (TBI) with intertwined symptoms of posttraumatic stress disorder (PTSD), rated 100 percent disabling, incurred in combat service.  VA treatment records reflect, as the Veteran has contended, that he began experiencing increasing and severe psychiatric symptoms in March and April 2014, which led to his admission to a VA inpatient PTSD treatment program in June 2014.  Thus, the record reflects that the Veteran's withdrawal was the result of his severely disabling, combat-incurred, service-connected TBI residuals and PTSD.

Furthermore, the Veteran was not substantially at fault relative to VA in his receipt of the $821.60 in benefits he was overpaid in March and April 2014.  On February 2014 VA examination, the examining psychiatrist opined that the Veteran was unable to manage his VA benefits.  In March 2014, VA proposed a finding of incompetency.  In subsequent statements, the Veteran agreed that he was in need of a fiduciary to manage his financial affairs, and in a July 2014 rating decision VA determined that the Veteran was not competent to handle disbursement of funds.  The Veteran was therefore paid the $821.60 in benefits by VA subsequent to both a finding by a VA psychiatrist that he was incompetent to handle payment of VA benefits as the result of his service-connected TBI residuals and PTSD symptoms, and a VA proposal VA of incompetency; he was, following the payment of the debt in question, determined indeed not to be competent to handle disbursement of funds by VA.  

In light of the above, in combination with the hardship to the Veteran in repaying the debt, considering his current financial circumstances, the Board finds that recovery of overpayment of Post-9/11 GI Bill benefit payments in the total amount of $821.60 would be against equity and good conscience.  Therefore, such overpayment recovery must be waived.



ORDER

Waiver of recovery of an overpayment of Post-9/11 GI Bill educational assistance benefits, in the calculated amount of $821.60, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


